IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                     NOS. WR-81,819-01; WR-81,819-02; WR-81,819-03


                         EX PARTE BRYAN C. DUDLEY, Applicant


                ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                    CAUSE NOS. 1309281-A; 1309282-A; 1309283-A
               IN THE 230TH DISTRICT COURT FROM HARRIS COUNTY


       Per curiam. Yeary, J. filed a dissenting opinion.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for writs of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to online

solicitation of a minor in these cause numbers and was sentenced to five years’ imprisonment for

each cause. He did not appeal his convictions.

       This Court, in Ex parte Lo, held unconstitutional the online solicitation of a minor statute for

which Applicant was convicted. Ex parte Lo, 424 S.W.3d 10 (Tex. Crim. App. 2013). Applicant,

through counsel, filed this habeas application based on the Lo decision and asks that his convictions
                                                                                                   2

be set aside. The State recommends that relief be granted in this cause. We agree.

       Relief is granted. The judgments in Cause Nos. 1309281, 1309282, and 1309283 in the 230th

District Court of Harris County are set aside and Applicant is remanded to the custody of the Sheriff

of Harris County to answer the charges as set out in the indictment so that the indictment may be

disposed of in accordance with this Court’s opinion in Ex parte Lo. The trial court shall issue any

necessary bench warrant within 10 days after the mandate of this Court issues.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: February 10, 2016
Do not publish